Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 12/14/2020, have been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Patent Eligible Subject Matter Analysis:
	
The two prong test in which to evaluate and determine eligibility at Step 2A.1  The two prongs are set forth as follows:
Alice step 2A: are the claims at issues are directed to one of those patent-ineligible concepts?

  Prong One: Does the claim recite an abstract idea?
	The revised MPEP instructs that Examiner must consider if the claims contain “1) mathematical concepts- mathematical relationships, mathematical formulas or questions, 2   
Claim 1 recites: 
that receives the raw data indicative of a time rate of change of a magnetic field detected by while airborne, wherein the magnetic field includes a primary source field and a secondary field due to varying conductivity inside a formation under the surveyed area; and 
connected to the interface and configured to, 
calculate a rotation of the receiver coil relative to an orientation of the primary source field; 
derotate the raw data based on the calculated rotation to obtain derotated data; and
detect a hydrocarbon and/or mineral deposit based on an image of the formation generated using derotated data.

(b) determine whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated
In claim 1, Examiner understands these limitations to fall into the categories of “mathematical concept.” Examiner relies upon the following MPEP sections to further define the meaning of a “mathematical concept.”
MPEP 2106.04(a)(2) I. states:
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations 
	
MPEP 2106.04(a)(2) I A. further states:
	
iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.

Like Digitech, Applicants are attempting to identify and update data streams with additional or new data.  The collection of raw data to be later manipulated to become more useable data is the explicitly within the Office’s understanding of Digitech.  Meaning, the instant claim limitations are directed towards deriving a data set from combining or filter or manipulating an existing data set.  Such activities the Federal Circuit has understood as a “mathematical concept.”

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a ‘practical application’?
 (a) identify[ing] whether there are any additional elements:
Claim 1:
an interface 

a processor
	
 (b) evaluate[ing] those additional elements individually and in combination to determine whether they integrate into a practical application:
The additional element recited in the independent claim is merely instructions to apply an exception as insignificant extra solution activities as understood in MPEP 2106.05(g).3  
Alice step 2B: is there an inventive concept or significantly more than the judicial exception?
	The additional elements as identified in Step 2A simply append additional elements that are performed the abstract idea by a generic computer device.4  
The claimed invention is directed to “abstract idea” in the form of without significantly more. 
This judicial exception is not integrated into a practical application for the reasons stated above. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons stated above.  The remaining claims 2-20 do not provide any additional elements for which to integrate the abstract idea.  Claim 1 is representative of all the independent claims as they all substantially overlap in scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dodds (US PGPub 2012/0293177 publ. on Apr. 26, 2012) in view of Slattery et al. (Overview of airborne-electromagnetic and –magnetic geophysical data collection using the GEOTEM® survey in the Sylvan Lake area, central Alberta; Energy Resources Conservation Board, ERCB/AGS Open File Report 2012-08, p.174; 2012) and further in view of Anderson et al. (US 7,096,148 publ. on Aug. 22, 2006).
As to Claim 1 and 20, Dodds teaches a computing system for processing raw data recorded with a receiver coil while airborne over a surveyed area (¶3 teaches “time domain electromagnetic surveying … TDEM”), the computing system comprising: 
an interface that receives the raw data indicative of a time rate of change of a magnetic field detected by the receiver coil while airborne, wherein the magnetic field includes a primary source field and a secondary field due, which is a response to a primary field and varies due to 
a processor connected to the interface and configured to, 
calculate a rotation of the receiver coil relative to an orientation of the primary source field (¶¶38 and 44 teaches a computer); 
derotate the raw data based on the calculated rotation to obtain derotated data (¶45 rotational coordinates to be mapped to a Cartesian coordinate plane; from Fig 3. It can be inferred that angles and tilts of the sensors must be accounted for and is reliant upon a Cartesian reference coordinate system; so a mapping must be performed to take rotated data from the sensors to conform to a flat plane (¶¶52-53)); and detect a hydrocarbon and/or mineral deposit based on an image of the formation generated using derotated data.
Dodds does not also specifically teach that the raw data is “derotated” and that the processed data is used to generate an image of a surveyed subsurface based on the derotated data. Dodds, however, does reduce the EM noise (¶37 “adaptive noise cancellation algorithm”)
Slattery teaches that raw data must be processed (“Logisitics and processing report Airborne Magentic and Geotem survey Edmonton-Red Deer Area Alberta, page 9, 12 “models are used to improve the conversion of aircraft ranges to aircraft position; page 14 teaches “20 raw channels”; page 17; page 77 item “13 TMI raw”).  Slattery continues and teaches detecting a hydrocarbon and/or mineral deposit based on an image of a surveyed subsurface formation generated using derotated data (“Interpretation of the Geotem Airborne EM Data” pages 3-5 and page 9 teaches “including oil and gas exploration and water resource investigations” see also pages 10 -18; Final mapping images found on page 20-51).
Neither Dodds nor Slattery teach that that subsurface data based on derotated EM data.

Anderson teaches that raw data must be first derotated to translate the data into a Cartesian orientation for proper mapping (Column 32 line 40-47 which teaches derotate and derotate algorithm and unrotated position; Column 34 lines 47-67 continuing into Column 35 where Anderson details the derotation algorithm).
It would have been obvious before the effective filing date of the claimed invention to combine these three teachings.  Dodds teaches doing geological surveying with a transmitter coils.  Slattery teaches that such methodologies can be used to generate mappings which can be used.  These two teachings are at least in the same field of endeavor and solving similar technical problems and therefore would be reasonable to combine both teachings.  Anderson is relied upon for the mathematical teachings of “derotating”.  Though Anderson’s technological field is surgical instruments or medical devices (Column 1, lines 45-52), the mathematical principles regarding rotating and coordinate systems transcends technological fields as mathematics is independent of technological field.  One would of ordinary skill would infer and apply the same mathematical principles to transform a rotated coordinate system to a Cartesian coordinate system.
  Claim 20 further claims “a non-transitory computer readable medium including computer executable.”  Dodds teaches the use of a computer to execute the needed algorithms (¶¶38-39 and 44).



As to Claim 3, Dodds teaches wherein the primary source field includes naturally occurring random fluctuations of the earth's electromagnetic field (¶5 teaches that TDEM has random fluctuations issues; ¶38 teaches that receivers sense random fluctuation). 

As to Claim 4. The computing system of claim 1, wherein the primary source field is a magnetic field generated by a stationary transmitter located at a known location (Figure 1, item 102 and 104 is stationary in a relativistic sense that the 104 is not moving relative to the receiver 102). 

As to Claim 5, Dodds teaches wherein the receiver coil is a magnetometer for measuring the magnetic field (¶48 teaches “fluxgate magnetometer”). 

As to Claim 7, Dodds teaches wherein the derotation reduces noise generated by a modulation of a signal generated by the primary source field, at a frequency of the receiver coil's rotation (¶¶45-47 shows that each sensor contributes to system noise and each one produces its own signal; therefore X, Y, Z, noise can be considered to have a first, second, and third signals). 
It would have been obvious before the effective filing date of the claimed invention to combine these three teachings.  Dodds teaches doing geological surveying with a transmitter coils.  Slattery teaches that such methodologies can be used to generate mappings which can be 

As to Claim 9, Dodds teaches wherein the processor is configured to calculate the rotation based on, measurements indicative of an orientation or position of the receiver coil, and measurements indicative of an orientation of the primary source excitation (¶47 – 50 teaches that each x, y, z, coil measures the orientation and ¶33 teaches that an orientation sensing system is used to compensate for the rotational motion; therefore, inherently Dodds must calculate the amount of rotation). 

As to Claim 10, Dodds teaches further comprising: a transmitter coil; and 
a position or rotation device that measures a position or rotation of the receiver coil relative to the primary source field (Figure 2). 

Method claims 11-15, 17, and 19 are necessary steps to accomplish the system as recited in claims 1-5, 7, 9-10; therefore, the method claims are rejected.

s 6, 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dodds (US PGPub 2012/0293177 publ. on Apr. 26, 2012) in view of Slattery et al. (Overview of airborne-electromagnetic and –magnetic geophysical data collection using the GEOTEM® survey in the Sylvan Lake area, central Alberta; Energy Resources Conservation Board, ERCB/AGS Open File Report 2012-08, p.174; 2012) in view of Anderson et al. (US 7,096,148 publ. on Aug. 22, 2006) and further in view of Lee et al. (Airborne TEM surveying with a SQUID magnetometer sensor, Geophysics Vol. 67. No. 2, p. 468-477, 2002).

As to Claim 6 and 16, Dodds teaches the derotation reduces noise associated with a modulation of a signal generated by the primary source field, at a primary source field excitation frequency and its odd harmonics (¶¶45-47 shows that each sensor contributes to system noise and each one produces its own signal; therefore X, Y, Z, noise can be considered to have a first, second, and third signals). 
It would have been obvious before the effective filing date of the claimed invention to combine these three teachings.  Dodds teaches doing geological surveying with a transmitter coils.  Slattery teaches that such methodologies can be used to generate mappings which can be used.  These two teachings are at least in the same field of endeavor and solving similar technical problems and therefore would be reasonable to combine both teachings.  Anderson is relied upon for the mathematical teachings of “derotating”.  Though Anderson’s technological field is surgical instruments or medical devices (Column 1, lines 45-52), the mathematical principles regarding rotating and coordinate systems transcends technological fields as mathematics is independent of technological field.  One would of ordinary skill would infer and apply the same 
	Dodds, Slattery, and Anderson do not explicitly teaches that odd harmonics are considered.
	Lee et al. teach frequency and its odd harmonics (page 471).
It would have been obvious before the effective filing date of the claimed invention to combine these four teachings.  Dodds teaches doing geological surveying with a transmitter coils.  Slattery teaches that such methodologies can be used to generate mappings which can be used.  These two teachings are at least in the same field of endeavor and solving similar technical problems and therefore would be reasonable to combine both teachings.  Anderson is relied upon for the mathematical teachings of “derotating”.  Though Anderson’s technological field is surgical instruments or medical devices (Column 1, lines 45-52), the mathematical principles regarding rotating and coordinate systems transcends technological fields as mathematics is independent of technological field.  Lee et al. further teaches an additional mathematical principle of isolating harmonic frequencies which contribute to noise in a GEOTEM system.  One would of ordinary skill would infer and apply the same mathematical principles to transform a rotated coordinate system to a Cartesian coordinate system. 

As to Claim 8, Dodds teaches wherein the primary source field is caused by a signal of about 30 Hz (¶¶39-40 teaches that “introduction of this noise can provide a lower limit on the usable frequency range of the system”).
Dodds does not explicitly teaches that 30 Hz, however, one of ordinary skill would appreciate that the noise frequency is dependent upon the size and shape and therefore one of 
	Lee et al. further teaches that odd harmonics of 30 Hz (page 471).
It would have been obvious before the effective filing date of the claimed invention to combine these four teachings.  Dodds teaches doing geological surveying with a transmitter coils.  Slattery teaches that such methodologies can be used to generate mappings which can be used.  These two teachings are at least in the same field of endeavor and solving similar technical problems and therefore would be reasonable to combine both teachings.  Anderson is relied upon for the mathematical teachings of “derotating”.  Though Anderson’s technological field is surgical instruments or medical devices (Column 1, lines 45-52), the mathematical principles regarding rotating and coordinate systems transcends technological fields as mathematics is independent of technological field.  Lee et al. further teaches an additional mathematical principle of isolating harmonic frequencies which contribute to noise in a GEOTEM system.  One would of ordinary skill would infer and apply the same mathematical principles to transform a rotated coordinate system to a Cartesian coordinate system. 

Method claims 16 and 18 are necessary steps to accomplish the system as recited in claims 6 and 8; therefore, the method claims are rejected.

Response to Arguments
Applicant's arguments with regards to filed 12/09/2020 have been fully considered but they are not persuasive.

1.) Applicant alleges that Examiner has not considered the preamble for §101
Applicant argues “MPEP 2106 II, it is clearly stated that "[it] is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility." The Examiner does not articulate such BRI jumping directly to step 2A. See, OOA's page 2. This failure of establishing the claims' BRI vitiates OOA's eligibility analysis biasing it towards an ineligibility conclusion.” (Remarks, p. 8).  
Applicant’s position is confusing, and Examiner is unsure as to the basis for Applicant’s allegation that the preamble to the claims were not considered.  Applicant’s position would be correct had Examiner skipped the first step and the preamble was NOT directed to patent eligible subject matter. In this hypothetical, Examiner would have indeed “vitiated” the Alice analysis because such claims are patent ineligible on their face, so Examiner is prohibited from performing the Alice analysis all together.  
Firstly, if Examiner had not considered the preamble at all, Examiner would not have applied the Alice analysis, but would have given a rejection merely stating that the invention is not directed to eligible subject matter.  Therefore, Applicant’s statement that “[t]he Examiner does not articulate such BRI jumping directly to step 2A” is not logical.  The first step is clearly a threshold determination to ascertain if the invention is minimally directed to at least one of the four judicially accepted categories.  Examiner’s Alice analysis necessarily implicates that he determined the invention to be directed to a judicially accepted category; meaning, Examiner 
Secondly, Applicant is mistaken when citing MPEP 2106 II.  This particular section generally describes the Examiner’s procedure in determining the scope of the claim limitations and not to preambles or invention categorization.  However, if Applicant insists that 2106 II is the correct section, Examiner requests Applicant to read the whole paragraph.  Examiner has reproduced it below:
“It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. The BRI sets the boundaries of the coverage sought by the claim and will influence whether the claim seeks to cover subject matter that is beyond the four statutory categories or encompasses subject matter that falls within the exceptions. See MyMail, Ltd. v. ooVoo, LLC, 934 F.3d 1373, 1379, 2019 USPQ2d 305789 (Fed. Cir. 2019) ("Determining patent eligibility requires a full understanding of the basic character of the claimed subject matter"), citing Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1273-74, 103 USPQ2d 1425, 1430 (Fed. Cir. 2012); In re Bilski, 545 F.3d 943, 951, 88 USPQ2d 1385, 1388 (Fed. Cir. 2008) (en banc ), aff'd by Bilski v. Kappos, 561 U.S. 593, 95 USPQ2d 1001 (2010) ("claim construction … is an important first step in a § 101  analysis"). Evaluating eligibility based on the BRI also ensures that patent eligibility under 35 U.S.C. 101  does not depend simply on the draftsman’s art. Alice, 573 U.S. 208, 224, 110 USPQ2d at 1984, 1985 (citing Parker v. Flook, 437 U.S. 584, 593, 198 USPQ 193, 198 (1978) and Mayo, 566 U.S. at 72, 101 USPQ2d at 1966).” (Emphasis added).
It is clear that the application of BRI is used to determine what is “beyond” the four categories and not specifically for determining if the invention falls within one of the four by confirming that the claim falls within one of the four statutory categories of invention. See MPEP § 2106.03 for more information on Step 1” which further supports Examiner’s understanding regarding 2106 II. 
Turning to MPEP 2106.03 I “The Four Categories.”  Indeed, BRI may be necessary to the extent in determining if particular synonyms such as “system” is directed to a process, machine, manufacture, or a composition of matter.5  Again, Examiner clearly made this consideration when he relied upon the MPEP 2106.03 I which contemplates this very word “system” in stating:
“It is not necessary to identify a single category into which a claim falls, so long as it is clear that the claim falls into at least one category. For example, because a microprocessor is generally understood to be a manufacture, a product claim to the microprocessor or a system comprising the microprocessor satisfies Step 1 regardless of whether the claim falls within any other statutory category (such as a machine).” 
Examiner also directs Applicant to the first sentence of the referenced section above.  There is no requirement to explicitly state which category a claim is directed to so long as it is clear that it belongs to at least one category.  In fact, the requirement exists if the claim does not satisfy step 1.6  Therefore, to make the record clear, Examiner definitely applied the first step to the Office’s eligibility guidance by performing the patent eligibility analysis.  When Applicant raises this 
The above same arguments applies to the Applicant’s arguments regarding the apparatus and method and computer readable medium claims (Remarks, p. 10).
	Further, Applicant continues to presume or make assumptions about Examiner’s motivations and mental state without ANY evidence.  Applicant concludes or somehow ascertained that the Examiner’s “OOA's patentable subject matter analysis is superficial and geared to a preconceived negative conclusion without any real desire to understand the claimed subject matter and assess its breadth and merit.” (Remarks, p. 11).  
The prosecution history shows that Examiner has provided at the very least the minimum standard to support a prima facie case with regards to the §101 rejection. (Non Final Office Action 09/23/2020, p.13-14, See n. 6).  Moreover, Examiner particularly detailed the differences between the instant invention and the case Thales for which Applicant relies upon (Non Final Office Action 09/23/2020, p. 14) and gave supporting case law for Examiner’s determinations (Non Final Office Action 09/23/2020, p. 15-16).  Examiner even provides possible amendments to overcome the patent eligibility issue by stating “recit[ing] a limitation which produces a final display or a limitation which link the final results to the claimed interface” (Non Final Office Action 09/23/2020, p. 16, last full paragraph).
From the record, a skilled artisan or attorney may conclude that the Examiners efforts to be “superficial” as that is a matter personal opinion.  But, the record is clear that the Examiner has provided a good faith effort in writing the best analysis of which he is able.  Examiner, further understands the frustrations with unfavorable outcomes, but that can hardly be evidence of “without any real desire to understand the claimed subject matter.”  The prior art rejections CLAIMED and to understand Applicant’s intended invention.  Therefore, Examiner requires evidence to substantiate Applicant’s allegation of Examiner’s mental state since Applicant does not point to any evidence (intrinsic or extrinsic) to support it.

2.) Applicant admits that the preamble is limiting and should be viewed as a limitation, thus narrowing the claim.
	Applicant by arguing that the preamble should be considered under BRI and by adding language to the preamble suggests that the preamble itself should be treated as a claim limitation to narrow the scope of the invention.  Examiner accepts this admission to narrow the claim scope and the rejection above has been adjusted to treat the claim preambles to be claim limitations.

Examiner will address the technical arguments Applicant raises for §§101 and 103. 
§101:
With regards to Applicant’s arguments regarding the patent eligibility and “practical application,” Applicant alleges generally “when asking the question whether the abstract idea is integrated in a practical application, one should note that the calculations are able to correct the raw data for unintended rotation of the receiver coil relative to the primary source field that causes the secondary field thereby improving accuracy of the conductivity-based image and thus implicitly the accuracy of hydrocarbon and/or mineral deposit detection.” (Remarks, p. 11).  Applicant further argues that the collection of data from the coils as well as the data manipulation should be considered “practical applications.” (Remarks, p. 12-13). Applicant Thus, the practical application in these claims is removing an undesirable effect (rotation) that may obscure or distort the sought-after real effect of magnetic field carrying information about the formation's conductivity and thus its geological structure.” (Remarks, p. 12)
Applicant is directed to MPEP 2106.04(a)(2) I A. as Examiner wrote in the OOA (Non Final Office Action 09/23/2020, p. 4) referencing the Office’s understanding regarding Digitech.  Applicant’s argument further supports Examiner’s position that the invention is data gathering, taking existing information, and manipulating the data using mathematical functions; the procedure for noise reduction for better data output falls within this description.  Simply, the increasing in accuracy is done through the mathematical process and not necessarily through the arrangement of the sensors (i.e. coils).  If it is Applicant’s contention that mathematical relationship is the direct result of the coil arrangements then it must be explicitly stated as a limitation in the instant claims.  Otherwise under BRI, the instant claim limitations still encompass patent ineligible subject matter.    
§103
Applicant argues “that a rotation of the receiver coil relative to an orientation of the primary source field is calculated by a processor as claimed. Applicants found no evidence that the other applied references correct or compensate for Dodds failure to disclose these features.”  (Remarks, p.14).  Applicant further argues that the prior art combination does not teach “that the processor is also configured to ‘derotate the raw data based on the calculated rotation to obtain derotated data.’ …  Presence of sensors and multiple coil receiver system significantly departs from the claimed setup with a single receiver coil as claimed.” (Remarks, p.15).

Arguments with regards to “a single receiver coil”:
As an initial matter, Applicant appears to argue that the claims “a receiver coil” indicates singularity of a coil.  However, under BRI, “a receiver coil” may be reasonably understood as a system of coils.  From ordinary language the use “a” does not necessitate the meaning of a singular component.  For instance, a person may ask for a rolling pin.  A rolling pin is constructed with at least two components an inner shaft and an outer rolling layer; therefore “a rolling pin” contains more than one component.  In the same way, “a receiver coil” cannot be reasonably understood to have only a single coil.  Applicant’s claim limitation in claim 1 stating “wherein the magnetic field includes a primary source field and a secondary field” indicates detecting at least two magnetic fields which requires at least two coils because a single coil cannot physically have two different magnetic fields at the same time.  Indeed, in Applicant’s specification WO 2016/124964 ¶46 (or US PGPub 2018/0081075, ¶46) discloses that a single receiver coil is constructed by a multiple coils (“the receiver coils 1002”; 1002 is clearly viewed as a single unit which contains multiple coils) which further supports Examiner’s assertion (See also 2018/0081075 ¶48, ¶52, ¶54, and ¶55).

Arguments with regards to “derotate the raw data”:
Examiner contends that Dodds clearly contemplates the issues regarding rotation and de-rotation of data.  As previously explained in the previous office actions, Examiner will reiterate again his understanding regarding rotation and de-rotation of the data.  Dodds ¶16 clearly states “thereby mitigating noise which could be induced (especially in the air coil) by relative motion between the cored coils and the air coils in the presence of an external magnetic field.” Further in ¶17 Dodds teaches “by rotation of the assembly in an external magnetic field”. It appears See ¶¶33-35, 39, 48, 50, 51, 53, and etc.).  
Further, Applicant stated confusion with regards to Examiner’s position and dismissed it as “irrelevant” by expressing: “‘[it] can be inferred that angles and tilts of the sensors must be accounted for and is reliant upon a Cartesian reference coordinate system; so a mapping must be performed to take rotated data from the sensors to conform to a flat plane’ is confusing and irrelevant to the claimed features.” (Remarks, p. 15). 
Examiner is unclear as to the source of confusion; therefore, Examiner provides illustrations below from the secondary references which teaches the operations of a TDEM which the primary reference uses (Dodds ¶¶2 and 3):

    PNG
    media_image1.png
    859
    712
    media_image1.png
    Greyscale

The above image is sourced from Slatterly p. 2.  As it can be observed, the final output is a 2 dimensional map.  This map is clearly using a Cartesian coordinate system.  However, to create this 2-d map, the skilled artisan must account for the rotation of the sensors and the See, Dodds Figure 1) for the purpose of mapping the region which it detects (¶2 and 3), then the skilled artisan would understand that the raw data must obviously be manipulated in some fashion i.e. derotated to produce a usable map.
Arguments with regards to “detecting hydrocarbon and/or mineral deposit”:
Applicant further alleges “as the applied references fail to render obvious the operations necessary to obtain derotated data, detecting a hydrocarbon and/or mineral deposit based on an image of the formation generated using the derotated data is not obvious either.” (Remarks, p. 16).
Again, Examiner restates that it is obvious that Dodds in view of the secondary reference is clearly detecting geophysical properties.  Dodds ¶14 clearly teaches “a receiver coil assembly for performing geophysical survey”.  The skilled artisan would find it obvious that “geophysical survey” includes detecting hydrocarbons (e.g. oil) and mineral deposits as taught by Slattery (p. 4, Table 1).

Arguments with regards to claim 4:
Applicant argues that claim 4 is allowable because “Dodds is not stationary at a known location and it is unreasonable to interpret the claim language as meaning stationary in a relativistic sense relative to a moving receiver” (Remarks, p. 16).  Examiner is unclear as to this line of reasoning.  Applicant’s Specification clearly denotes that the transmitter 102 may be attached to a carrier 114 (e.g. aircraft) (¶3).  Again, Figure 10 and ¶¶46-48 discloses that the motion and/or orientation system 1012 (called herein rotation system) may be attached to the platform 1006 for measuring the rotation signal.”  ¶48 further discloses “[c]ontroller 1020 may have component 1022 located on the ground, a component 1024 located on the airplane 1008 and/or component 1026 located on the platform 1006”.  Applicant’s Figure 10 also illustrates ¶¶47-48 (reproduced below): 
    PNG
    media_image2.png
    630
    785
    media_image2.png
    Greyscale
Reading the claim limitations in light of the specification, Examiner is required to apply special relativity in understanding the limitations.  Simply, the claim can be understood in three ways: all require at least special relativity when performing calculations for speed, rotation, and spatial orientation.  Moreover, Claim 4 does not specifically state where the transmitter is located, but merely that the stationary transmitter is “at a known location.”  The limitation does not specify which frame of reference that the skilled artisan is to use; therefore, the instant claim 4 limitation allows for the skilled artisan to choose the reference frame to perform the calculations: the skilled artisan may choose what is stationary and what is moving because of special relativity.  If it is Applicant’s contention that relativity is unneeded or that relativity is irrelevant to the instant invention, Examiner requires a physical explanation as to how the calculations for derotation of the raw data is accomplished without at least considering special relativistic effects.     
Arguments with regards to claim 1 and 11:
Applicant finally argues “[a]s independent claims 1 and 11 are now amended to explicitly articulate, the secondary field is a response to the primary field and varies due to varying conductivity inside a formation under the surveyed area (see, the first two paragraphs of the "Discussion of the Background" section for support for the amendments). Therefore, OOA's interpretation of orthogonal receivers/sensors as source of signals becomes more clearly inappropriate.” (Remarks, p.16).
Applicant has not defined where the “primary source field” comes from; therefore, the skilled artisan would reasonably understand that the “primary source field” to be the magnetic 7 (Non Final Office Action 09/23/2020, p. 17).  Applicant also states that “orthogonal receivers/sensors as source of signals become more clearly inappropriate”, but does not give any technical explanation.  The limitation in question recites:
“a time rate of change of a magnetic field as detected by the receiver coil, wherein the magnetic field includes a primary source field and a secondary field, which is a response to the primary field and varies due to varying conductivity inside a formation under the surveyed area” (Claims 12/09/2020, p. 2, Claim 1 and substantially similar in Claim 11).
Under BRI, this limitation remains broad.  As written, the claim merely requires that the receiver coil detect changes of the Earth’s magnetic field.  As stated earlier in the prosecution history, Maxwell’s equations dictates that changes in magnetic field induce currents which in turn also create counter magnetic fields within a coil.  So the primary source field as written cannot reasonably be the Earth’s magnetic field, but must be the first induced field from the receiver coils.  A first set of receiver coils must be oriented such that it creates a “primary field” which can then induce a “secondary field” in the remaining coils.  The skilled artisan would use known methods to achieve such a result is the use of “orthogonal receivers/sensors as source of signals” as Examiner relied upon in Dodds (¶45). In fact, Applicant’s specification (PGPub 2018/0081075 ¶¶42-45) seems to support Examiner’s assertion where generally the sensors are not looking directly at the Earth’s magnetic field, but the induced magnetic fields from the coils.

	Examiner arguments above applies to 6 and 16, 7 and 17, and 9 and 19 as Applicant has chosen to argue these claims under the same reasoning (Remarks, p.17).
Arguments regarding the remaining dependent claims which are not addressed by Applicant, Examiner maintains and applies the same reasoning which was applied to the independent claims to the remaining dependent claims.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY Y YI/            Primary Examiner, Art Unit 2852                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04 II. A.
        2 See MPEP 2106.04(a)
        3 Applicants are directed to footnote 31 of Federal Register Vol 84, No. 4
        4 Id. at footnote 40
        5 As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). MPEP 2106.03 II “Eligiblity Step 1: Whether A Claim Is To A Statutory Category”
        6 “When an examiner determines a claim does not fall within a statutory category (Step 1: NO), the rejection should provide an explanation of why the claim does not fall within one of the four statutory categories of invention. See MPEP § 2106.03 for a discussion of Step 1 and the statutory categories of invention. MPEP 2106.07
        7 See also Final Rejection 04/07/2020 p. 25-27